             Case 8:20-cr-00033-TDC Document 145 Filed 02/14/21 Page 1 of 2



                                  LAW OFFICE OF JOSEPH A. BALTER, LLC
                                           MT. WASHINGTON MILL
                                           1340 SMITH AVENUE, STE 200
                                            BALTIMORE, MARYLAND
                                               TEL: (410) 375-7082
                                               FAX: (443) 817-0799
                                           joseph@josephbalterlaw.com


JOSEPH A. BALTER                                                                    JOSEPH C. STIERS

Admitted: Maryland and New York                                                     jcstiers@gmail.com

                                                                                    (301) 412-5959



                                              February 14, 2021


Honorable Theodore D. Chuang
United States District Court
for the District of Maryland
101 W. Lombard Street
Baltimore, MD 21201
          Re: United States v. Patrik Mathews
          Case No. TMD-20-0612

Dear Judge Chuang:

        I am writing to provide notice that US v. Miselis, 972 F.3d 518 (4th Cir. 2020) may be
relevant to the issues at the motions hearing on Tuesday, February 16, 2021. The defendant filed
motions to suppress various search and seizure warrants. ECF Nos. 102, 103, and 104. In each
supporting affidavit the government alleged probable cause in connection with target offenses
that included violations of the Anti-Riot Act, 18 U.S.C. §2101.

        In Miselis, the Fourth Circuit held that sections of the Anti-Riot act were overbroad to the
extent that they created liability for the exercise of free speech that were protected under
Brandenburg v. Ohio, 395 U.S. 444 (1969). Id. 972 F.3d at 541. The Court found that the Anti-
Riot statute that prohibited a person to “ organize, promote, encourage, participate in, or carry on
a riot…” swept up a substantial amount of protected First Amendment activity. The court held
that “promotion, encouragement, and urging of a riot” represented protected speech under the
Fourth Amendment. Id. at 541; 546-57. Finding those provisions unconstitutional, the court
severed them out of the statute. Id. at 547.

       The defendant’s pretrial motions seeking suppression of the warrants contends that the
warrants were unlawfully based on information protected by the First Amendment. The holding
in Miselas further supports the defendant’s arguments.



                                                        1
       Case 8:20-cr-00033-TDC Document 145 Filed 02/14/21 Page 2 of 2




     Thank you for your consideration of this matter.




                                          Respectfully,

                                                 /S/

                                          Joseph A. Balter



Cc: AUSA Thomas Windom
   AUSA Thomas Sullivan




                                             2
